UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LIONEL SISK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00052-MR-14; 1:05-cv-00312-MR)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lionel Sisk, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Lionel      Sisk     seeks      to      appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.         The   order       is   not      appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)            (2006).              A      certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies       this        standard        by         demonstrating          that

reasonable       jurists      would        find     that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on    procedural          grounds,        the        prisoner        must

demonstrate      both    that     the      dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              In his informal brief, Sisk has failed to address the

district court’s reasons for denying his motion.                                    Therefore,

Sisk    has    forfeited      appellate      review        of    the     district      court’s

rulings.        See    4th    Cir.    R.    34(b).         Accordingly,         we     deny    a

certificate      of     appealability         and     dismiss          the    appeal.          We

dispense      with     oral    argument       because           the     facts    and     legal

                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3